Title: Reports on Exports for the Year Ending September 30, 1790, 15 February 1791
From: Hamilton, Alexander
To: 



Treasury Department, Feb. 15, 1791.[Communicated on February 15, 1791]
[To the Speaker of the House of Representatives]
Sir,

I do myself the honour to transmit thro’ you to the House of Representatives, a General Return of the Exports of the United States, abstracted from Custom-House Returns, commencing on the various days in August, 1789, whereon they were respectively opened, and ending on the 30th of September last. From inadvertence in some of those offices, the space of time prior to the 1st of October 1789, was blended with the quarter following, which prevented an uniform commencement of this abstract on that day; and there is yet a deficiency of many of the returns for the last quarter of the year 1790, which confines the abstract to the 30th of September last. The progress which was made in this form of statement of the exports, prior to the order of the house, and the impossibility of having it completed in the form directed by them before the fourth of March next, have occasioned me to offer it in its present shape.
I have the honour to be,   With the greatest respect,   Sir, your most obedient and   Most humble servant.
Alexander HamiltonSecretary of the Treasury.
The Hon. the Speaker of the House of Representatives of the United States.

 